Picture [image_002.gif]Exhibit 10.10 

PROMISSORY NOTE CONVERSION AGREEMENT

This Promissory Note Conversion Agreement (the "Agreement") is made as of June
___, 2014 by and between D&C Distributors, LLC, a California Limited Liability
Company ("Borrower") and individual located at
___________________________________, ("Lender). Collectively referred to as the
"Parties".

Recitals:

•Lender lent Borrower the sum of

________________________________________________________________

•The Parties executed a Promissory Note for the sums described in recital A
which is attached to this Agreement as exhibit 'A' ("Note").

•The stock/shares in Borrower are not active and not available for sale or
conversion as of the date of this Agreement.

•It is currently unknown by the Parties what the value of the stock/shares in
Borrower will be valued at.

Agreement

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and agreements contained herein and other good and valuable consideration, the
adequacy of which is hereby acknowledged, Transferee and Transferor hereby agree
as follows:

1.The above recitals are true and correct.

2.Upon maturity of the of the Note, Lender shall have the option to be paid on
the Note subject to the terms and conditions of the Note or convert the
principal balance of the Note to stock/shares in Borrower at a price of five
cents ($0.05) per share.

3.Should Lender choose to convert the principal balance of the Note to
stock/shares in Borrower he/she shall be able to do so, no sooner than six (6)
months after the stock/shares in Borrower are active and available for sale or
conversion.

4.Should Lender choose to convert the monies owed to him/her on the Note to
stock/shares in Borrower, only the principal amount lent to Borrower shall be
used to calculate the number to shares in Borrower that Lender is to receive.
Any interest accrued under the terms of the Note shall be waived by Lender and
Borrower shall have no obligation to pay Lender any accrued interest.

5.The Parties understand that the monies lent to Borrower under the terms of the
Note, were highly at risk and are unsecured.

6.Applicable Law. The execution, performance, and interpretation of this
Agreement shall be governed by, and construed and enforced in accordance with,
the internal laws of the State of California.

7.Arbitration. Any claim or dispute arising out of or related to this Agreement,
the interpretation, making performance, breach or termination thereof, shall be
finally and exclusively settled by binding arbitration to be held in Orange
County, California. The arbitration shall be made in accordance with the then
current Commercial Arbitration Rules of the American Arbitration Association and
such arbitration shall be conducted by an arbitrator chosen by mutual agreement
of Seller and Buyer; failing such agreement, the arbitration shall be conducted,
by three independent arbitrators, one chosen by Seller, one chosen by Buyer, and
such two arbitrators shall mutually select a third arbitrator, with any decision
of two such arbitrators shall be binding. The arbitrator(s) shall have the
authority to grant any equitable and legal remedies that would be available in
any judicial proceeding instituted in Los Angeles, California to resolve the
dispute. Judgment upon the award rendered by the arbitrator(s) may be entered in
any court having jurisdiction thereof. Each Party shall pay its own costs and
expenses (including counsel fees) of any such arbitration, provided that the
prevailing Party shall be entitled to recover its reasonable costs and expenses
(including counsel fees) in connection with such arbitration. The Parties
expressly waive all rights whatsoever to file an appeal against or otherwise to
challenge any award by the arbitrator(s) hereunder; provided that the foregoing
shall not limit the rights of either party to bring a proceeding in any
applicable jurisdiction to conform, enforce or enter judgment upon such award
(and the rights of the other party, if such proceeding is brought, to contest
such confirmation, enforcement or entry of judgment).

 

 

8.Notices. All notices required or permitted to be given under this Agreement
shall be in writing, and will be deemed given on the date of receipt if
delivered in person, or on the date of mailing if mailed by overnight courier or
registered or certified mail, postage prepaid, return receipt requested, to the
applicable Party at its address indicated on the opening paragraph of this
Agreement. Any Party may change its address for purposes of this Agreement by
giving fifteen (15) days' prior written notice of such change of address to the
other Parties.

9.Binding Effect; Assignment. No Party shall assign any of its or his rights, or
delegate any of its or his obligations under this Agreement to any third party
without the prior written consent of the other Parties; provided, however, that
Buyer may assign this Agreement to an affiliate of Buyer without the consent of
any Party so long as Buyer remains fully and primarily liable under this
Agreement. This Agreement is binding upon, and shall inure solely to the benefit
of, the parties hereto and their respective heirs, personal representatives,
successors and permitted assigns. This Agreement is not intended to benefit, and
shall not be construed as benefiting, any third party, and no third party shall
have standing to enforce any provision of this Agreement.

10.Modification. No purported modification, amendment, or waiver of any term of
this Agreement shall be effective unless it is in writing, subsequent to this
Agreement and signed by all parties hereto.

11.Expenses. Except as otherwise expressly provided in this Agreement, Buyer and
Seller shall each pay its or his own respective legal, accounting, advisory and
other fees, and other out-of-pocket expenses incurred in connection with the
transactions contemplated herein and will not look to any other Party for any
contribution toward such expenses.

12.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same agreement. Facsimile copies shall also be deemed
originals.

13.Severability. The Parties agree that the provisions of this Agreement are
severable and separate and that the unenforceability of any specific provision
or part of any provision shall not affect the validity of any other provision or
term of this Agreement.

14.Entire Agreement. This Agreement and the instruments delivered hereunder and
thereunder, constitutes the entire agreement of Buyer and Seller with respect to
the subject matter hereof and supersedes any and all prior and contemporaneous
understandings or agreements, whether oral or written, concerning such subject
matter. Should there be any conflict between this Agreement and the Letter of
Intent executed by the parties, this Agreement shall prevail.

15.Interpretation of Agreement. The words "hereof," "herein" and "hereunder" and
words of similar import when used in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement, and article,
section, schedule, and exhibit references are to this Agreement unless otherwise
specified. The meaning of defined terms shall be equally applicable to the
singular and plural forms of the defined terms. The terms "include" and
"including" are not limiting and mean "including without limitation."

16.References to agreements and other documents shall be deemed to include all
subsequent amendments and other modifications thereto.

17.References to statutes shall include all regulations promulgated thereunder
and references to statutes or regulations shall be construed as including all
statutory and regulatory provisions consolidating, amending, or replacing the
statute or regulation.

18.The captions and headings of this Agreement are for convenience of reference
only and shall not affect the construction of this Agreement.

19.The Parties participated jointly in the negotiation and drafting of this
Agreement and the language used in this Agreement shall be deemed to be the
language chosen by the Parties to express their mutual intent. If an ambiguity
or question of intent or interpretation arises, then this Agreement will
accordingly be construed as drafted jointly by the Parties, and no presumption
or burden of proof will arise favoring or disfavoring any Party by virtue of the
authorship of any of the provisions of this Agreement.

20.The annexes, schedules and exhibits to this Agreement are a material part
hereof and shall be treated as if fully incorporated into the body of the
Agreement.

 

 

21.Public Announcements. Any public announcement or similar publicity with
respect to this Agreement or the transactions contemplated hereby will be
issued, if at all, at such time and in such manner as Buyer and Seller mutually
determine. Unless consented to by Buyer and Seller in advance or required by
Regulation or other legal requirement applicable to Buyer or any of its
affiliates (including, without limitation, obligations pursuant to the Exchange
Act and the rules of the Nasdaq National Market), this Agreement shall be
strictly confidential and may not be disclosed to any Person. Seller and Buyer
will consult with each other concerning the means by which the employees,
customers and suppliers of, and others having dealings with, Seller will be
informed of the transactions contemplated by this Agreement, and Buyer shall
have the right to be present for any such communication.

IN WITNESS WHEREOF, the parties have executed this Promissory Note Conversion
Agreement effective as of the date written in the opening paragraph of this
Agreement.

BORROWER:

D&C DISTRBUTORS, LLC

 

 

 

By: ___________________________

Date: __________________________

Printed Name: ___________________

Title: __________________________

[LENDER]

By: __________________________

Date: ________________________

Printed Name: _________________